Exhibit 10.5
 

   
Constellation Brands, Inc.
370 Woodcliff Drive, Suite 300
Fairport, New York 14450
phone 585-218-3600
fax 585-218-3601
[LOGO]
Constellation
 

 
April 26, 2007


Mr. Robert Ryder
2012 Denton Drive
Cleveland Heights, OH 44106


Dear Bob:


I am pleased to extend an offer for you to join Constellation Brands, Inc.
("CB") in the position of Executive Vice President, Chief Financial Officer
reporting to me.


With regards to your compensation, the following describes the package:



·  
Starting biweekly base compensation of $19,615.38 ($510,000 per annum "Base
Compensation") subject to all deductions and withholdings required by law.




·  
The annual bonus for your position has a target of 70% and a maximum of 140% of
Base Compensation. The amount and specific terms of the bonus shall be
determined, in CB's sole discretion, by the CB officers, including your direct
supervisor, and the Human Resources Committee of CB's Board of Directors.
Currently the bonus is determined on a basis whereby 100% is dependent on
Company financial performance (EBIT and free cash flow). Your FY08 bonus will be
based on full-year participation and will not be prorated.




·  
With the approval of the Human Resource Committee at its next meeting which is
currently scheduled for in June 2007, you will receive an option to purchase
100,000 shares of CB Class A common stock at the market price on the date of the
grant of such option. You will participate in the company’s long-term incentive
program and be eligible to receive stock option grants under the plan as
recommended by management and approved by the Human Resources Committee.




·  
Your relocation expenses will be paid in accordance with our Relocation Policy
which shall be provided to you. Basically, all reasonable and customary closing
and relocation expenses will be covered with the exception of home purchase.




·  
You are eligible for four (4) weeks paid time off (PTO) during each calendar
year until such time as you become eligible for more paid time off under our
paid time off policy, as such policy is amended from time to time.




·  
You will be eligible for your first performance and compensation review to be
conducted and effective as of March 1, 2008.




·  
You will be eligible to participate in all existing employee benefit plans as
you become eligible under the terms of such plans as amended, added to or
discontinued from time to time, such as the health care, disability insurance,
life insurance, 401(k) and profit sharing, and employee stock purchase plans.
More information will be provided regarding a summary of employee benefits.

 

--------------------------------------------------------------------------------


 
Mr. Robert Ryder
April 26, 2007
Page 2



·  
In the event that the Company terminates your employment without cause, the
Company shall provide you with severance compensation (“Severance”) equal to one
year of your then current base compensation (excluding bonus), subject to your
entering into the Company’s standard form of Severance Agreement.




·  
This offer is subject to the terms of the CB Employment Application.




·  
The start date for this position is to be determined.


Lastly, by executing this letter of agreement, you acknowledge and agree that
your employment with CB is at will, meaning that it can be terminated by you or
by CB at any time, with or without cause. You further understand and agree that
this letter constitutes the entire agreement of the parties, and is governed by
New York State law. You hereby consent to binding arbitration under the rules of
the American Arbitration Association as they relate to commercial disputes in
Rochester, NY as the sole and exclusive means for resolution of any disputes
that may arise hereunder or in connection with your employment. No arbitration
award shall include any punitive, incidental, consequential or special damages
of any kind. Any such arbitration award may be entered in any court having
appropriate jurisdiction. There are no other written or oral agreements of the
parties, and this letter of agreement cannot be modified or amended, except in
writing executed by an Executive Officer of CB.


If you have additional questions regarding this offer, or any issues regarding
your acceptance of this position, please call me within the next few days.


Sincerely,


CONSTELLATION BRANDS, INC.




/s/ Richard Sands       
Richard Sands
Chairman & CEO




ACCEPTED AND AGREED TO:


/s/ Robert Ryder       


Date:

5/8/07              
 
370 Woodcliff Drive, Suite 300, Fairport, New York 14450
phone 585-218-3600 / fax 585-218-3601
 

--------------------------------------------------------------------------------


 

   
Constellation Brands, Inc.
370 Woodcliff Drive, Suite 300
Fairport, New York 14450
phone 585-218-3600
fax 585-218-3601
[LOGO]
Constellation
 

 


May 8, 2007


Mr. Robert Ryder
2012 Denton Drive
Cleveland Heights, OH 44106


Dear Bob:


This letter serves as an addendum to our offer letter to you dated April 26,
2007, signed by me.


Based on discussions with you, the following changes to the above referenced
offer letter are being made:



a)  
The number of CB Class A stock options referenced in the third bullet point has
been increased from 100,000 stock options to 150,000 stock options. This new
amount remains subject to Human Resource Committee approval in our scheduled
June 2007 meeting.




b)  
The amount of severance compensation found in the eighth (8th) bullet point (p.
2) has been increased to include a then target bonus i.e., target bonus
percentage x base pay, in addition to the then base compensation.



Bob, all other portions of the job offer provided in the above mentioned letter
(April 26, 2007) remain in effect and unchanged.


If you have any questions regarding this offer, please call me. Otherwise,
please indicate your acceptance of this offer by signing and returning a signed
copy of the April 26, 2007, letter and this addendum.


Sincerely,


CONSTELLATION BRANDS, INC.


 
/s/ Richard Sands          
Richard Sands
Chairman & CEO




ACCEPTED AND AGREED TO:
 
/s/ Robert Ryder                 



Date:
 
5/8/07              
 
 
 
 